

	

		III

		109th CONGRESS

		2d Session

		S. RES. 362

		IN THE SENATE OF THE UNITED STATES

		

			January 31, 2006

			Mr. Frist (for himself,

			 Mr. Reid, Mr.

			 Obama, Mr. Isakson,

			 Mr. Chambliss, Mr. Santorum, Mr.

			 Akaka, Mr. Alexander,

			 Mr. Allard, Mr.

			 Allen, Mr. Baucus,

			 Mr. Bayh, Mr.

			 Bennett, Mr. Biden,

			 Mr. Bingaman, Mr. Bond, Mrs.

			 Boxer, Mr. Brownback,

			 Mr. Bunning, Mr. Burns, Mr.

			 Burr, Mr. Byrd,

			 Ms. Cantwell, Mr. Carper, Mr.

			 Chafee, Mrs. Clinton,

			 Mr. Coburn, Mr.

			 Cochran, Mr. Coleman,

			 Ms. Collins, Mr. Conrad, Mr.

			 Cornyn, Mr. Craig,

			 Mr. Crapo, Mr.

			 Dayton, Mr. DeMint,

			 Mr. DeWine, Mr.

			 Dodd, Mrs. Dole,

			 Mr. Domenici, Mr. Dorgan, Mr.

			 Durbin, Mr. Ensign,

			 Mr. Enzi, Mr.

			 Feingold, Mrs. Feinstein,

			 Mr. Graham, Mr.

			 Grassley, Mr. Gregg,

			 Mr. Hagel, Mr.

			 Harkin, Mr. Hatch,

			 Mrs. Hutchison, Mr. Inhofe, Mr.

			 Inouye, Mr. Jeffords,

			 Mr. Johnson, Mr. Kennedy, Mr.

			 Kerry, Mr. Kohl,

			 Mr. Kyl, Ms.

			 Landrieu, Mr. Lautenberg,

			 Mr. Leahy, Mr.

			 Levin, Mr. Lieberman,

			 Mrs. Lincoln, Mr. Lott, Mr.

			 Lugar, Mr. Martinez,

			 Mr. McCain, Mr.

			 McConnell, Mr. Menendez,

			 Ms. Mikulski, Ms. Murkowski, Mrs.

			 Murray, Mr. Nelson of

			 Florida, Mr. Nelson of

			 Nebraska, Mr. Pryor,

			 Mr. Reed, Mr.

			 Roberts, Mr. Rockefeller,

			 Mr. Salazar, Mr. Sarbanes, Mr.

			 Schumer, Mr. Sessions,

			 Mr. Shelby, Mr.

			 Smith, Ms. Snowe,

			 Mr. Specter, Ms. Stabenow, Mr.

			 Stevens, Mr. Sununu,

			 Mr. Talent, Mr.

			 Thomas, Mr. Thune,

			 Mr. Vitter, Mr.

			 Voinovich, Mr. Warner, and

			 Mr. Wyden) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Honoring the life of Coretta Scott King and

		  expressing the condolences of the Senate on her passing.

	

	

		Whereas Coretta Scott King was an inspirational figure and

			 a woman of great strength, grace, and dignity who came to personify the ideals

			 for which her husband fought;

		Whereas Coretta Scott was born and raised in rural

			 Alabama, graduated as the valedictorian from Lincoln High School, and received

			 a Bachelor of Arts degree from Antioch College in Yellow Springs, Ohio;

		Whereas Coretta Scott fought to be allowed to teach in the

			 local public schools in Ohio but was denied because of her race;

		Whereas Coretta Scott studied music at the New England

			 Conservatory of Music in Boston and, while attending school in the City, met a

			 graduate student who was studying for his doctorate degree at Boston

			 University;

		Whereas that graduate student, Martin Luther King, Jr.,

			 told her on their first date, “The four things that I look for in a wife are

			 character, personality, intelligence, and beauty. And you have them

			 all.”;

		Whereas Coretta Scott and Martin Luther King, Jr. were

			 married on June 18, 1953, and moved to Montgomery, Alabama;

		Whereas Mrs. King gave birth to her first child, Yolanda,

			 2 weeks before the start of the Montgomery bus boycott, and protected her when

			 opponents of the boycott bombed the King household;

		Whereas Dr. and Mrs. King were to have 3 more children

			 named Martin Luther, III, Dexter, and Bernice;

		Whereas during the lifetime of Dr. King, Mrs. King

			 balanced the demands of raising their 4 children, serving as the wife of a

			 pastor, and speaking before church, civic, college, fraternal, and peace

			 groups;

		Whereas Mrs. King participated in more than 30

			 Freedom Concerts, where she lectured, read poetry, and sang to

			 raise awareness of and money for the civil rights movement;

		Whereas Mrs. King stood by the side of her husband during

			 many civil rights marches and other notable occasions, including a 1957 trip to

			 Ghana to mark the independence of that country, a 1959 trip to India to visit

			 sites associated with Mahatma Gandhi, and a 1964 trip to Oslo, Norway, to

			 accept a Nobel Peace Prize awarded to Dr. King;

		Whereas just 4 days after the assassination of her husband

			 in 1968, Mrs. King led a march of 50,000 people through the streets of Memphis

			 and, later that year, took his place in the Poor People’s March to

			 Washington;

		Whereas Mrs. King devoted her energy to carrying on the

			 message of nonviolence and the work of her husband to create a United States in

			 which all people have equal rights;

		Whereas Mrs. King dedicated herself to raising funds and

			 developing programs for the Atlanta-based Martin Luther King, Jr. Center for

			 Nonviolent Social Change, where she served as founding President, Chair, and

			 Chief Executive Officer;

		Whereas Mrs. King was instrumental in seeing that the

			 birthday of her husband was honored as a Federal holiday, an occasion first

			 marked in 1986;

		Whereas Mrs. King received honorary doctorates from over

			 60 colleges and universities, and authored 3 books;

		Whereas Mrs. King received the congressional gold medal

			 for her invaluable contributions to the United States as a leader of the civil

			 rights movement;

		Whereas Mrs. King traveled to every corner of the United

			 States and the globe to speak out on behalf of a number of important issues,

			 including racial and economic justice, the rights of women and children,

			 religious freedom, full employment, health care, and education; and

		Whereas Coretta Scott King was a civil rights icon and one

			 of the most influential African Americans in history: Now, therefore, be

			 it

		

	

		That the Senate—

			(1)mourns the loss

			 of Coretta Scott King;

			(2)admires her

			 lifelong commitment to social justice and peace;

			(3)recognizes her

			 role as a leading participant in the American Civil Rights Movement and her

			 support to democracy movements world-wide;

			(4)expresses its

			 sympathies to the family of Coretta Scott King; and

			(5)directs the

			 Secretary of the Senate to transmit an enrolled copy of this resolution to the

			 family of Coretta Scott King.

			

